Citation Nr: 1442279	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy, to include as secondary to the service-connected mechanic low back pain.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected healed right tympanic membrane perforation.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected mechanic low back pain.

4.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to the service-connected mechanic low back pain.

5.  Entitlement to service connection for dysfunctional bladder to include incontinence, to include as secondary to the service-connected mechanic low back pain.

6.  Entitlement to a compensable rating prior January 11, 2012, and in excess of 20 percent from January 11, 2012, for history of right shoulder trauma.

7.  Entitlement to a compensable rating prior to January 11, 2012, and in excess of 10 percent from January 11, 2012, for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the VA Regional Office (RO) in Sioux Falls, South Dakota.  In November 2012, the Appeals Management Center (AMC) increased the disability ratings of the Veteran's right shoulder and low back disabilities, effective the date of a VA examination.  As the Veteran has not indicated that this satisfies his appeals, the issues of higher ratings for the service-connected right shoulder and low back disabilities remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In September 2007 and June 2011, the Veteran and his wife testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

In December 2011, the case was remanded to obtain additional treatment records and to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's remand also included the issue of service connection for radiculopathy of the lower extremities, to include as secondary to the service-connected mechanical low back pain.  In a November 2012 rating decision, the AMC granted service connection for radiculopathy of both lower extremities.  As the Veteran has not disagreed with the effective dates and/or disability ratings assigned, the Board concludes that only the issues listed on the first page remain on appeal.  

Since the last supplemental statement of the case (SSOC), additional evidence has been received in the form of medical records and a statement from the Veteran.  The Veteran waived his right to have the RO consider his statement in the first instance.  38 C.F.R. § 20.1304(c) (2013).  As for the medical records, normally absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, some of the records are not pertinent to the issues on appeal because it relates to other disabilities; other records, while pertinent to the issues, are merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.

The issue of an increased rating for history of right shoulder trauma being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy was not present during service, arthritis was not manifest within one year of discharge from service, and currently diagnosed degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy did not develop as a result of any incident during service, including the service-connected mechanical low back pain.

2.  At no time during the appeal period has the Veteran exhibited a bilateral hearing loss disability as defined by VA for disability compensation purposes.

3.  Erectile dysfunction was not present during service and currently diagnosed erectile dysfunction did not develop as a result of any incident during service, including the service-connected mechanical low back pain.

4.  IBS was not present during service and currently diagnosed IBS did not develop as a result of any incident during service, including the service-connected mechanical low back pain.

5.  A dysfunctional bladder to include incontinence was not present during service and a currently diagnosed dysfunctional bladder to include incontinence did not develop as a result of any incident during service, including the service-connected mechanical low back pain.

6.  Prior to July 25, 2011, the mechanical low back pain had not resulted in limiting forward flexion to 85 degrees, had not resulted in a combined range of motion not greater than 235 degrees, had not caused muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, had not caused vertebral body fracture with loss of 50 percent or more of the height, had not resulted in ankylosis, and did not have associated objective neurological abnormalities for which separate ratings can be granted.

7.  Since July 25, 2011, the mechanical low back pain has not resulted in limiting forward flexion to 60 degrees, has not resulted in a combined range of motion not greater than 120 degrees, has not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, has not resulted in ankylosis, and does not have associated objective neurological abnormalities other than the service-connected radiculopathy of the bilateral lower extremities, effective from January 11, 2012, for which separate ratings can be granted.


CONCLUSIONS OF LAW

1.  Degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy was not incurred or aggravated in service and is not proximately due to or the result of the service-connected mechanical low back pain.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

2.  Bilateral hearing loss was not incurred or aggravated in service and is not proximately due to or the result of the service-connected healed right tympanic membrane perforation.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

3.  Erectile dysfunction was not incurred or aggravated in service and is not proximately due to or the result of the service-connected mechanical low back pain.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

4.  IBS was not incurred or aggravated in service and is not proximately due to or the result of the service-connected mechanical low back pain.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

5.  A dysfunctional bladder to include incontinence was not incurred or aggravated in service and is not proximately due to or the result of the service-connected mechanical low back pain.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

6.  Prior to July 25, 2011, the criteria for a compensable rating for mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2013). 

7.  Since July 25, 2011, the criteria for a rating 10 percent, but no higher, for mechanical low back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in letters dated in July 2004, July 2005, and August 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained most of the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claims.  The Veteran's complete STRs prior to August 1985 are not of record; memorandums dated in October 2007 and December 2007 set forth the RO's efforts to obtain those records and that such records are unavailable.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to assist the claimant in developing the claim.  See Russo v. Brown, 9 Vet.App. 46 (1996).  Pertinent VA examinations were obtained in February 2005, March 2005, April 2006, December 2007 and January 2012.  38 C.F.R. § 3.159(c)(4).  The February 2005, March 2005, April 2006, December 2007 and January 2012 VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination and recorded all findings considered relevant under the applicable law and regulations.  The April 2006 examiner provided a well supported opinion regarding the symptomatology attributed to the Veteran's service-connected low back disability based on consideration of the full history of the lumbar spine disorders; the January 2012 examiner provided a well supported opinion regarding the service connection issues based on consideration of the full history of those disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis and sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis and sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  During the pendency of this appeal, there was an amendment to the regulation pertaining to secondary service connection.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the regulation in effect before the change, which favors the claimant.

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Degenerative Disc Disease of the Lumbar Spine

As noted above, the Veteran's complete STRs are not of record.  X-rays in June 1985 were read as vertebral bodies and disc spaces being intact; no compression deformity, spondylolysis or spondylolisthesis being seen; and sacroiliac joints were within normal.  A CT scan of the lumbar spine in September 1985 showed a mild bulging annulus at the L5-6 interspace; otherwise the study was normal.  The scan specifically notes that there was no focal disc herniation at L5-6.  A lumbar myelogram also in September 1985 was normal.  

A July 1986 medical board evaluation shows that the Veteran was in good health until April 1985 at which time he was carrying a heavy load and fell.  The record shows that he had had chronic back pain, primarily muscle tightness, since that time and was hospitalized in September 1985.  The record shows that X-rays were unremarkable other than lumbarization of S1.  The September 1985 CT scan and myelogram results were noted.  The Veteran was diagnosed with mechanical low back pain and Reiter's syndrome had not been completely ruled out.  August 1986 medical evaluation board proceedings showed the same diagnoses as the July 1986 record.  An August 1986 examination shows that the Veteran had a clinically abnormal spine; back pain was noted.  In his report of medical history, he answered yes to recurrent back pain and that he did not know about arthritis, rheumatism or bursitis; and bone, joint or other deformity.  October 1986 physical evaluation board proceedings showed a diagnosis of mechanical low back pain and pain on motion with muscle spasm.  Private treatment records in January 1987 show that the Veteran had lumbosacral insufficiency due to lumbar disc trauma; the records noted the disc bulging shown on CT scans.  At a hearing to determine the physical fitness of the Veteran in February 1987, the Veteran testified about his in-service injury and resulting back problems.  He did not testify that he had degenerative disc disease or a herniated nucleus pulposus at L5-6.  The Veteran was discharged from service due to his in-service back disability.  Although the Veteran's STRs show repeated complaints of low back pain, there is no diagnosis of degenerative disc disease or a herniated nucleus pulposus at L5-6.

A VA examination in May 1987 for the Veteran's service-connected mechanical low back pain failed to show degenerative disc disease or a herniated nucleus pulposus at L5-6.  X-rays from the examination were read as being negative for bone pathology.  The Veteran complained of low back pain in June 1989; he was diagnosed with an acute lumbar strain and no degenerative disc disease or a herniated nucleus pulposus were diagnosed.  The impression of X-rays in June 1989 was six congenitally formed lumbarized segments without other bone disease or injury visible.  The X-rays noted that the Veteran had the absence of development of the twelfth ribs.  VA examinations in July 1989 and September 1991 also failed to show degenerative disc disease or a herniated nucleus pulposus at L5-6.  X-rays in September 1991 were read to be normal; no degenerative changes were seen and discs were preserved.  

A July 1992 record indicates that the Veteran was seen by the physician once in June 1992.  The record reveals that the Veteran reported falling in April 1992 and that he felt pain in his low back.  It shows that X-rays in April 1992 showed six nonribbed vertebrae and that all disc spaces were well maintained except for a suggestion of some slight narrowing of the lumbosacral disc space.  The record also reveals that a CT scan in May 1992 suggested a disc herniation at L5-S1.  

A May 1993 record reveals that a scan in June 1992 showed a disc herniation at L5-S1.  Another May 1993 record shows that the Veteran reported having problems with his back as far as a year ago.  An MRI in May 1993 showed disc herniation at L5-6 and degenerative narrowing of L6-S1 with mild disc bulging. The Veteran had a lumbar laminectomy for a central disc herniation at L5-6 or could be interpreted as L5-S1 in May 1993.  None of the May 1993 records show that the Veteran reported his in-service injury.  
A record dated in October 1996 show that the Veteran reported that his back problems began in 1992 after a fall and that they worsened until 1993 when surgery was done.  He reported returning to work after his 1993 surgery until he re-injured himself at work in January 1994.  A December 1996 record reveals that the Veteran had been employed as a factory worker at a tire company for nine years, which involved extremely heavy work.  The record indicates that the Veteran described an injury to his back in 1992 after a fall.  A February 2000 record reveals that the Veteran had some type of industrial accident around 1993 or 1994 that caused injury to his low back.  An August 2003 record reiterates that the Veteran had an industrial accident back in the early to mid-90s, which ended up in several levels of discectomy.  None of the Veteran's treatment records contain any opinion relating degenerative disc disease with herniated nucleus pulposus at L5-6 to his in-service injury or that his service-connected disability caused or aggravated the other lumbar spine disorders.  They also routinely show the Veteran reporting a post-service injury and do not include reports of the in-service injury or that his pertinent symptomatology associated with the degenerative disc disease with herniated nucleus pulposus at L5-6 dated back to his military service.

At a February 2005 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner opined that it was at least as likely as not a complication of excess weight and industrial accidents.  

The Veteran was afforded a VA examination in April 2006.  In reviewing the Veteran's records, the examiner noted that the Veteran did not have any problems with a herniated disk or disk problems until approximately 1993-1994 when he had an industrial accident.  He was diagnosed with degenerative joint disease.  A report of contact with the examiner that same month showed that it was the examiner's opinion that the Veteran's current back problems were due to the back injury in 1992 and surgery in 1993.  

At his September 2007 hearing, the Veteran testified about the post-service injury when he fell at home and hurt his back in 1992.  September 2007 Hearing Transcript (H.T.) at 5.  He testified that he had two enlarged discs from his in-service injury.  Id. at 6.  At his June 2011 hearing, he testified that he first sought treatment for his back in 1992, but that he had ongoing symptoms since 1987.  June 2011 Hearing Transcript (T.) at 12, 14.

At a January 2012 VA examination, the examiner extensively discussed the Veteran's pertinent STRs and post-service treatment records.  The examiner opined that the Veteran's degenerative disc disease with herniation at L5-6 was less likely than not caused by military service, a result of military service, or caused or aggravated by the already service-connected mechanical low back pain. 

The examiner noted that even though a back injury was documented on active duty with treatment and independent civilian examination, the Veteran did not report continued symptoms or findings post-military.  The examiner noted that the first three compensation and pension examinations (1987, 1989, and 1991) acknowledged mechanical low back pain but were negative for bowel/bladder concerns, erectile dysfunction or sensory changes to the lower extremities by the Veteran or examiner.  The examiner noted that neurological examination to include sensation was always reported to be normal while in the service.  The examiner observed that not until the post-military injury in 1992 did the Veteran report significant back symptoms, which led to surgery in 1993.  The examiner noted that the Veteran reported to his provider bowel/bladder concerns, sensory changes and erectile dysfunction at that time.  The examiner noted that the Veteran was again noted to have reinjured his back at work in 1994, which resulted in other lumbar findings per X-rays.  The examiner noted the Veteran did heavy manual work at a tire company for several years beginning in 1988; that was within one year post-military discharge and his manual work was not hindered or hampered by his service-connected mechanical low back pain.  The examiner noted that numerous health care providers and specialists, as well as several VA examiners have never cited a direct causation between his mechanical low back pain and herniated disc.  The examiner noted that all specialists have cited direct injury of the back in 1992 as the cause of the herniated disc and subsequent bowel/bladder changes.  

Based on a review of the evidence, the Board concludes that service connection for degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy is not warranted on both direct and secondary bases.  Although the Veteran had an in-service injury and is currently service-connected for mechanical low back pain as a result of the in-service injury, in addition to having a current diagnosis of degenerative disc disease with herniated nucleus pulposus at L5-6, the evidence fails to show a relationship between that diagnosis and his military service, to include being secondary to a service-connected disability.

On a direct basis, the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that the degenerative disc disease with herniated nucleus pulposus at L5-6 had its onset in service or is related to an event, injury or disease in service.  The Board acknowledges the Veteran's STRs showing an in-service injury.  However, the evidence fails to show that such injury resulted in the degenerative disc disease with herniated nucleus pulposus at L5-6.  As discussed extensively above, the STRs following the in-service injury showed mechanical low back pain, but no degenerative disc disease or any herniated nucleus pulposus.  The medical and physical evaluation board proceedings did not show lumbar spine disorders other than the service-connected mechanical low back pain.  The Board acknowledges that a CT scan of the lumbar spine in September 1985 showed a mild bulging annulus at the L5-6 interspace; however, the January 2012 examiner reviewed all of the Veteran's pertinent records, including that CT scan, yet still provided a negative nexus opinion.  Moreover, as discussed above, post-service studies prior to 1992-1993 did not reveal a herniated disc at L5-6.  Therefore, even considering the September 1985 CT scan, the evidence still does not show that the Veteran's degenerative disc disease with herniated nucleus pulposus at L5-6 had its onset in service.

There is no indication in the Veteran's STRs of any degenerative disc disease with herniated nucleus pulposus at L5-6 resulting from the in-service injury.  The lack of such spine disorders being noted on examinations following the in-service injury weighs against a finding that those current lumbar spine disorders had their onset in service.  In this case, the contemporaneous service records weigh against any finding that the reported injury resulted in the degenerative disc disease with herniated nucleus pulposus at L5-6.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Furthermore, the fact that VA examinations for his service-connected mechanical low back pain in 1987, 1989, and 1991 all failed to show degenerative disc disease with herniated nucleus pulposus at L5-6 weighs against a finding of such disorders beginning in service.

The Veteran's post-service medical records fail to show that the current degenerative disc disease with herniated nucleus pulposus at L5-6 is directly related to his military service.  None of the Veteran's treatment records include any such opinion.  Rather, the evidence shows that the Veteran incurred a post-service injury in 1992.  The evidence also shows that the Veteran worked in a factory position that required heavy manual labor after his release from service until post-service injuries.  The opinion of the January 2012 examiner shows the Veteran's degenerative disc disease with herniated nucleus pulposus at L5-6 is related to his post-service injuries as opposed to his in-service injury.   In this case, the contemporaneous service records fail to show that the current degenerative disc disease with herniated nucleus pulposus at L5-6 began during the Veteran's military service or is otherwise related to his service.  Here, the first evidence of such lumbar spine findings was in 1992 only after a post-service injury was incurred in April 1992.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  Although the Veteran's STRs show questionable Reiter's, no conclusive diagnosis of that disability was ever made, either during service or post-service.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  None of the Veteran's treatment records have indicated a continuity of arthritis symptomatology following his in-service injury.  The Board acknowledges the Veteran's testimony of ongoing symptoms after service until he first sought treatment.  VA examinations for the service-connected mechanical low back pain during that interim did not show symptoms associated with arthritis.  To the extent that the Veteran had back pain since service, he is service-connected for mechanical low back pain; the evidence does not show that any reported symptoms were associated with arthritis rather than the service-connected mechanical low back pain.  There is no indication of arthritis until after a post-service injury.  As already discussed above, the contemporaneous service records weigh against any finding of a continuity of arthritis symptomatology since service.  See Curry at 68.

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected mechanical low back pain either caused or aggravated his degenerative disc disease with herniated nucleus pulposus at L5-6.  The only medical opinion of record as to secondary service connection is that of the January 2012 examiner.  As the examiner's negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinion great probative value.  The January 2012 examiner's opinion is also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of degenerative disc disease with herniated nucleus pulposus at L5-6 being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between degenerative disc disease with herniated nucleus pulposus at L5-6 and his active duty or his service-connected mechanical low back pain, service connection for degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative disc disease with herniated nucleus pulposus at L5-6 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy and the Veteran's active duty, including his service-connected mechanical low back pain, service connection for degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy, to include as secondary to his service-connected mechanical low back pain is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

		2.  Bilateral Hearing Loss 

The Veteran's STRs show that he had right ear complaints in July 1986.  The results of an audiogram in August 1986 did not show a bilateral hearing loss disability as defined by VA.  In October 1986 and November 1986, the Veteran was treated for right ear problems.  The records show difficulty hearing.  An audiogram in December 1986 also failed to show a bilateral hearing loss disability as defined by VA.  At his February 1987 hearing, the Veteran testified about having difficulty hearing.  

A VA examination in May 1987 revealed that he had puretone thresholds in decibels of zero at 500 Hertz,1000 Hertz and 2000 Hertz bilaterally; zero at 4000 Hertz in the right ear; and five at 4000 Hertz in the left ear.  His speech recognition scores were 100 percent bilaterally.  The Veteran was diagnosed with normal hearing bilaterally.

A VA examination in February 2005 revealed that he had puretone thresholds in decibels of five at 500 Hertz and 1000 Hertz bilaterally; ten at 2000 Hertz and 3000 Hertz bilaterally; and ten in the right ear and 20 in the left ear at 4000 Hertz.  His speech recognition scores were 100 percent bilaterally.  The Veteran was diagnosed with normal hearing.  At the examination, the Veteran reported continued difficulty understanding speech.  A March 2005 VA examination for his service-connected right ear disability shows that it was the examiner's opinion that the Veteran's amount of hearing loss at that time still would qualify him to be within normal hearing range.

The Veteran testified in September 2007 that he has problems hearing people.  H.T. at 31-33.  At his June 2011 hearing, he asserted that his hearing loss was due to the perforated eardrum in service.  T. at 16-17.

A VA examination in January 2012 revealed that he had puretone thresholds in decibels of five at 500 Hertz and 1000 Hertz bilaterally; 10 in the right ear and five in the left ear at 2000 Hertz; ten in the right ear and 15 in the left ear at 3000 Hertz; and 20 in the right ear and 30 in the left ear at 4000 Hertz.  His speech recognition scores were 94 percent in the right ear and 98 percent in the left ear.  The examiner opined that the Veteran had normal hearing that day for VA purposes.  The examiner reported reviewing the Veteran's claims file, which includes his contentions regarding difficulty hearing.

There are no post-service treatment records showing a bilateral hearing loss disability as defined by VA.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is denied.  Although the Veteran had in-service right ear treatment and has a service-connected right ear disability, bilateral hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran's bilateral hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral hearing loss disability as defined by VA at any time during the appeal period.  

The Veteran is competent to report having difficulty hearing in his ears.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that his bilateral hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period.  The VA examinations as discussed above took into account the Veteran's reports of difficulty hearing, but the objective testing fails to show that any hearing loss meets 38 C.F.R. § 3.385.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of bilateral hearing loss as per 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for bilateral hearing loss in June 2004 has bilateral hearing loss as defined by VA been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, to include as secondary to the service-connected healed right tympanic membrane perforation.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected healed right tympanic membrane perforation is denied.  See 38 U.S.C.A §5107.


		3.  Erectile Dysfunction

The Veteran's STRs show no complaint or diagnosis of, or treatment for, erectile dysfunction.  His August 1986 examination revealed a clinically normal genitourinary system.  
VA examinations for the Veteran' service-connected mechanical low back pain in May 1987, July 1989, and September 1991 did not show any erectile dysfunction complaints.

Post-service treatment records show that first mention of erectile dysfunction was in December 1996.  At that time, the Veteran reported having significant problems over the last couple of years.  A record dated in February 2000 shows that the Veteran's post-service injury that ended in surgery left him with some neurological deficits.  He reported he was impotent.  A VA treatment record dated in October 2004 reveals that the Veteran reported having erectile dysfunction since back surgery.  None of the Veteran's treatment records contain any opinion relating erectile dysfunction to his military service, to include being secondary to his service-connected mechanical low back pain.  They also do not show the Veteran reported having had erectile dysfunction in service. 

At a February 2005 VA examination for his spine, the Veteran complained of erectile dysfunction starting in 1993.  The Veteran again reported that his erectile dysfunction started in 1993 after his surgery at an April 2006 VA examination.  The examiner opined that the Veteran's erectile dysfunction was less likely related to his back problems, since there was no occurrence in service and the symptoms did not start until after the current surgery.

The Veteran was also afforded a VA examination in January 2012.  The examiner reported the Veteran's pertinent STRs and post-service treatment records.  The examiner opined that erectile dysfunction was less likely than not caused by military service, a result of military service, caused or aggravated by the service-connected mechanical low back pain.  The examiner noted that even though back injury was documented in the military, the Veteran did not report erectile dysfunction in service.  The examiner observe that his STRs were silent for that condition.  The examiner noted that the Veteran did not report erectile dysfunction to a healthcare provider until almost ten to 15 years later.  The examiner noted that the Veteran's records shows that he reported symptoms starting after his back surgery.  The examiner also noted that VA reported erectile dysfunction secondary to spinal injury and numerous healthcare providers and specialists, as well as several compensation and pension examinations, have never cited a direct causation between his mechanical low back pain and the erectile dysfunction.  

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is not warranted on both direct and secondary bases.  Although the Veteran had an in-service back injury and is currently service-connected for mechanical low back pain as a result of the in-service injury, in addition to having a current diagnosis of erectile dysfunction, the evidence fails to show a relationship between that diagnosis and his military service, to include being secondary to a service-connected disability.

On a direct basis, the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that erectile dysfunction had its onset in service or is related to an event, injury or disease in service.  While the Veteran's STRs show an in-service back injury, they do not show an in-service event, injury to disease to his genitourinary system.  The medical and physical evaluation board proceedings did not show any complaints or diagnosis of erectile dysfunction.  There is no indication in the Veteran's STRs of erectile dysfunction beginning in service.  The lack of erectile dysfunction being noted on examinations following the in-service back injury weighs against a finding that erectile dysfunction had its onset in service.  In this case, the contemporaneous service records weigh against any finding that the reported back injury resulted in the currently diagnosed erectile dysfunction.  See Curry at 68.  Furthermore, the fact that VA examinations for his service-connected mechanical low back pain in 1987, 1989, and 1991 all failed to show erectile dysfunction complaints also weighs against a finding of erectile dysfunction beginning in service.

The Veteran's post-service medical records fail to show that the current erectile dysfunction is directly related to his military service.  None of the Veteran's treatment records include any such opinion.  Rather, the evidence suggests that the Veteran's erectile dysfunction is due to his nonservice-connected degenerative disc disease.  As discussed above, the Veteran's treatment records show that he reported erectile dysfunction after the post-service back injury that necessitated surgery in 1993.  The opinion of the January 2012 examiner shows the Veteran's erectile dysfunction is not related to his military service.  In this case, the contemporaneous service records fail to show that the current erectile dysfunction began during the Veteran's military service or is otherwise related to his service.  Here, the first reported evidence of erectile dysfunction is in 1993 only after a post-service injury and surgery was incurred.  

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected mechanical low back pain either caused or aggravated his erectile dysfunction.  The only medical opinion of record as to secondary service connection is that of the January 2012 examiner.  As the examiner's negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinion great probative value.  The January 2012 examiner's opinion is also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of erectile dysfunction being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between erectile dysfunction and his active duty or his service-connected mechanical low back pain, service connection for erectile dysfunction is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of erectile dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between erectile dysfunction and the Veteran's active duty, including his service-connected mechanical low back pain, service connection for erectile dysfunction is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to his service-connected mechanical low back pain is denied.  See 38 U.S.C.A §5107.  

		4.  IBS

The Veteran's STRs show no complaint or diagnosis of, or treatment for, IBS.  They do show that he had diarrhea while hospitalized for his in-service back injury in September 1985.  At the time of his discharge from the hospital in September 1985, there was no notation of diarrhea.  None of his treatment records showing diarrhea indicate that he had IBS.  His August 1986 examination revealed a clinically normal genitourinary system and abdomen.  In his August 1986 report of medical history, he denied symptoms such as frequent indigestion and stomach, liver or intestinal trouble.  At the February 1987 hearing, he testified that he had bowel/bladder problems; however, he did not elaborate as to what bowel problems he had.  

VA examinations for the Veteran's service-connected mechanical low back pain in May 1987, July 1989, and September 1991 did not show any bowel complaints.

Post-service treatment records show that the Veteran denied any bowel difficulties in July 1992.  A record dated in May 1993 reveals that he denied any problems with his bowels that he was aware of.  In November 1994, the Veteran denied any genitourinary complaints.  A May 1997 record shows that the Veteran had chronic diarrhea.  In August 1997, the Veteran complained of diarrhea secondary to medication he was taking.  An October 1997 record reveals that the Veteran reported a three year history of episodic diarrhea and that he believed the problem began after back surgery in 1994.  None of the Veteran's treatment records contain any opinion relating IBS to his military service, to include being secondary to his service-connected mechanical low back pain.  They also do not show the Veteran reported having had IBS in service. 

At the April 2006 VA examination, the Veteran reported symptoms of diarrhea started in 1993.  The examiner opined that the Veteran's IBS was less likely related to his service-connected back problem.  The examiner noted that symptoms did not start until after surgery, subsequent to an industrial accident.  

The Veteran testified in September 2007 regarding having diarrhea in service.  H.T. at 27.  

The Veteran was also afforded a VA examination in January 2012.  The examiner reported the Veteran's pertinent STRs and post-service treatment records.  The examiner opined that IBS was less likely than not caused by military service, a result of military service, caused or aggravated by the service-connected mechanical low back pain.  The examiner noted that even though back injury was documented in the military, the Veteran did not report persistent bowel symptoms while on active duty.  The examiner noted that during the hearing in service, the Veteran said yes to bowel and bladder problems without further elaboration regarding symptoms.  The examiner noted that the Veteran was treated for diarrhea while hospitalized in service, but that resolved before he was discharged from the hospital; all other physical examinations on active duty were silent for any bowel concerns, to include incontinence.  The examiner noted that it was not until the Veteran was seen by gastroenterology in 1997 that he diagnosed with diarrhea and IBS ongoing since 1993 (more than 20 years post-discharge).  [The Board observes that this is incorrect as the Veteran was discharged in 1987.]  The examiner noted that no specific cause was cited and there were no reports of bowel incontinence.  The examiner also noted that numerous healthcare providers and specialists, as well as several compensation and pension examinations, have never cited a direct causation between his mechanical low back pain and reported diarrhea or bowel incontinence.  The examiner noted that they cited direct injury of the back in 1992 as the cause of the herniated disc and reported subsequent bowel/bladder changes.  The examiner concluded that "Up-to-date" did not cite mechanical low back pain to be a contributing factor or cause of IBS.  
Based on a review of the evidence, the Board concludes that service connection for IBS is not warranted on both direct and secondary bases.  Although the Veteran had an in-service back injury and is currently service-connected for mechanical low back pain as a result of the in-service injury, in addition to having a current diagnosis of IBS, the evidence fails to show a relationship between that diagnosis and his military service, to include being secondary to a service-connected disability.

On a direct basis,  the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that IBS had its onset in service or is related to an event, injury or disease in service.  While the Veteran's STRs show an in-service back injury and treatment for diarrhea in September 1985, they do not show an in-service event, injury to disease to his genitourinary system.  The Board acknowledges the Veteran's STRs showing in-service treatment for diarrhea in 1985.  However, after those records, there are no additional STRs showing complaints of, or treatment for, diarrhea.  The medical and physical evaluation board proceedings did not show any complaints or diagnosis of IBS.  There is no indication in the Veteran's STRs of IBS beginning in service.  The lack of IBS being noted on examinations following the in-service back injury as well as the treatment for diarrhea weighs against a finding that IBS had its onset in service.  Although the Veteran testified about having bowel/bladder problems in February 1987, he did not elaborate as to what bowel problems he may have had.  In this case, the contemporaneous service records weigh against any finding that the reported back injury resulted in the currently diagnosed IBS.  See Curry at 68.  Furthermore, the fact that VA examinations for his service-connected mechanical low back pain in 1987, 1989, and 1991 all failed to show bowel complaints also weighs against a finding of IBS beginning in service.

The Veteran's post-service medical records fail to show that the current IBS is directly related to his military service.  None of the Veteran's treatment records include any such opinion.  Rather, the evidence suggests that the Veteran's IBS is due to his nonservice-connected degenerative disc disease.  As discussed above, the Veteran's treatment records show that he reported IBS after the post-service back surgery.  The opinion of the January 2012 examiner shows the Veteran's IBS is not related to his military service.  Although the examiner was in correct in their reporting of IBS being 20 years after service, the remainder of the examiner's rationale supports the negative nexus opinion.  In this case, the contemporaneous service records fail to show that the current IBS began during the Veteran's military service or is otherwise related to his service.  Here, the first reported evidence of IBS is in 1994 only after a post-service injury was incurred.  

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected mechanical low back pain either caused or aggravated his IBS.  The only medical opinion of record as to secondary service connection is that of the January 2012 examiner.  As the examiner's negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinion great probative value.  The January 2012 examiner's opinion is also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of IBS being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between IBS and his active duty or his service-connected mechanical low back pain, service connection for IBS is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of IBS falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between IBS and the Veteran's active duty, including his service-connected mechanical low back pain, service connection for IBS is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for IBS.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for IBS, to include as secondary to his service-connected mechanical low back pain is denied.  See 38 U.S.C.A §5107.

		5.  Dysfunctional Bladder

The Veteran's STRs show no diagnosis of a dysfunctional bladder.  The records pertaining to his in-service low back injury do not show urinary complaints.  Records dated in August 1985 show that he had urethritis.  Other records also dated in August 1985 show that he had a yeast infection.  None of these records contains any diagnosis of a dysfunctional bladder.  An August 1986 urology consultation shows that the Veteran complained of urinary dribbling.  The diagnosis was questionable Reiter's.  His August 1986 examination revealed a clinically normal genitourinary system.  In his August 1986 report of medical history, he answered yes to symptoms such as frequent or painful urination; it was noted that he had had urethritis, non-venereal and improving.  At the February 1987 hearing, he testified that he had bowel/bladder problems; however, he did not elaborate as to what bowel problems he had.  When asked why they were not documented, the Veteran reported that he would not "let the lady insert the tube in me."  None of the records pertaining to the Veteran's in-service back treatment reveal that he had a dysfunctional bladder resulting from the injury.  

VA examinations for the Veteran's service-connected mechanical low back pain in May 1987, July 1989, and September 1991 did not show any bladder complaints.

The Veteran reported that he was slow in emptying his bladder but he emptied it fully in July 1992.  A May 1993 record reveals that the Veteran reported difficulty voiding.  He reported that he was unable to void at will and had a slow pattern of voiding, which was not normal for him.  An October 1996 record reveals that the Veteran reported that he lost his ability to urinate prior to the 1993 surgery.  A November 1996 urology record indicates that the Veteran reported urinary complaints following a discectomy in May 1993.  The Veteran reported that he was unable to urinate for about three days prior to the surgery.  A record dated in October 2000 shows that the Veteran was diagnosed with neurogenic bladder secondary to disk disease.  None of the Veteran's treatment records contain any opinion relating a dysfunctional bladder to his military service, to include being secondary to his service-connected mechanical low back pain.  They also do not show the Veteran reported having had a dysfunctional bladder in service. 

At the April 2006 VA examination, the Veteran reported having problems with his bladder leaking after surgery.  The examiner reported that in reviewing the Veteran's records, it was found that since the surgery, he had problems with what sounded like bladder spasms.  The examiner reiterated that that started after his back surgery and that there was no symptomatology noted in the STRs and nothing from his discharge to the date of his surgery.  The examiner opined that the Veteran's dysfunctional bladder was less likely related to his service-connected back problem.  

The Veteran testified in September 2007 regarding not having bladder problems prior to the in-service injury and that he had bladder leakage in service.  H.T. at 9, 14.  He testified having bladder problems in service following the back injury at his June 2011 hearing.  T. at 23-24.

The Veteran was also afforded a VA examination in January 2012.  The examiner reported the Veteran's pertinent STRs and post-service treatment records.  The examiner opined that dysfunctional bladder was less likely than not caused by military service, a result of military service, caused or aggravated by the service-connected mechanical low back pain.  The examiner noted that even though back injury was documented in the military, the Veteran did not report any specific urinary symptoms during physical examinations while on active duty.  The examiner noted that during the hearing in service, the Veteran said yes to bowel and bladder problems without further elaboration regarding symptoms.  The examiner noted that the STRs documented only one episode of reported dribbling and incontinence in September 1986, almost one year after the injury and never substantiated in the records.  [The Board observes that this is incorrect as the record showing dribbling is in August not September.]  The examiner noted that the Veteran was treated for urethritis, which was a different condition that the detrusor hyper-reflexia with reported intermittent incontinence.  The examiner observed that it was documented that the Veteran reported to the neurosurgeon and other specialists that he had difficulty urinating immediately before his back surgery and intermittently thereafter.  The examiner noted that the Veteran was seen by urology and diagnosed with detrusor hyper-reflexia based on urodynamic studies.  It was noted that his symptoms improved with medication.  The examiner noted that numerous healthcare providers and specialists, as well as several compensation and pension examinations, have never cited a direct causation between his mechanical low back pain and the detrusor hyper-reflexia with reported intermittent incontinence.  The examiner noted that all cited that urinary symptoms started around the time of his 1992 back injury.  The examiner concluded that "Up-to-date" did not cite mechanical low back pain to be a contributing factor or cause of detrusor hyper-reflexia.  

Based on a review of the evidence, the Board concludes that service connection for dysfunctional bladder to include incontinence is not warranted on both direct and secondary bases.  Although the Veteran had an in-service back injury and is currently service-connected for mechanical low back pain as a result of the in-service injury, in addition to having a current diagnosis of a dysfunctional bladder, the evidence fails to show a relationship between that diagnosis and his military service, to include being secondary to a service-connected disability.

On a direct basis,  the evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that a dysfunctional bladder had its onset in service or is related to an event, injury or disease in service.  While the Veteran's STRs show an in-service back injury and treatment for urethritis in August 1985, as well as urinary complaints in August 1986, they do not show an in-service event, injury to disease to his genitourinary system.  The Board acknowledges the Veteran's STRs showing in-service treatment for urethritis and complaints of dribbling in 1985 and 1986.  However, the medical and physical evaluation board proceedings did not show any diagnosis of a dysfunctional bladder.  The Veteran reported bowel/bladder complaints at the February 1987 hearing, but did not elaborate as to what those complaints were.  There is no indication in the Veteran's STRs of a dysfunctional bladder beginning in service.  The STRs pertaining to his back treatment do not show any urinary complaints.  The lack of a dysfunctional bladder being noted on examinations following the in-service back injury weighs against a finding that a dysfunctional bladder had its onset in service.  In this case, the contemporaneous service records weigh against any finding that the reported back injury resulted in the currently diagnosed dysfunctional bladder.  See Curry at 68.  Furthermore, the fact that VA examinations for his service-connected mechanical low back pain in 1987, 1989, and 1991 all failed to show urinary complaints also weighs against a finding of a dysfunctional bladder beginning in service.

The Veteran's post-service medical records fail to show that the current dysfunctional bladder is directly related to his military service.  None of the Veteran's treatment records include any such opinion.  Rather, the evidence suggests that the Veteran's dysfunctional bladder is due to the post-service injury and resulting back disorders from that injury.  As discussed above, the Veteran's treatment records show that he reported dysfunctional bladder after the post-service back injury.  The opinion of the January 2012 examiner shows the Veteran's dysfunctional bladder is not related to his military service.  In this case, the contemporaneous service records fail to show that the current dysfunctional bladder to include incontinence began during the Veteran's military service or is otherwise related to his service.  Here, the first reported evidence of a dysfunctional bladder to include incontinence is in 1992 only after a post-service injury was incurred.  

Regarding service connection on a secondary basis, no medical professional has provided any opinion indicating that the Veteran's service-connected mechanical low back pain either caused or aggravated his dysfunctional bladder to include incontinence.  The only medical opinion of record as to secondary service connection is that of the January 2012 examiner.  As the examiner's negative nexus opinion was formed after reviewing the Veteran's pertinent records, examining and interviewing the Veteran, the Board accords such opinion great probative value.  The January 2012 examiner's opinion is also uncontradicted.  Therefore, the evidence fails to establish a finding of service connection on a secondary basis. 

The overall evidence of record as discussed above weighs against a finding of a dysfunctional bladder to include incontinence being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a dysfunctional bladder to include incontinence and his active duty or his service-connected mechanical low back pain, service connection for a dysfunctional bladder to include incontinence is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a dysfunctional bladder to include incontinence falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a dysfunctional bladder to include incontinence and the Veteran's active duty, including his service-connected mechanical low back pain, service connection for a dysfunctional bladder to include incontinence is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a dysfunctional bladder to include incontinence.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a dysfunctional bladder to include incontinence, to include as secondary to his service-connected mechanical low back pain is denied.  See 38 U.S.C.A §5107.

	B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

In this case, the Veteran's lumbar spine disability is currently evaluated as zero percent or noncompensably disabling prior to January 11, 2012, and as 10 percent disabling from January 11, 2012, under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  38 C.F.R. § 4.71a, DC 5237 (2013).  This disability is coded as being rated under DC 5295, which is an older diagnostic code that does not exist any longer.  In the most recent rating decision in November 2012, the AMC identified DC 5237 as the currently applicable diagnostic code.  

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (2013).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

As discussed above in this decision, the Board is denying service connection for degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy.  Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran was afforded a VA examination in February 2005.  He reported pain and stiffness.  Examination revealed no obvious postural defects.  The Veteran walked well and heel to toe walking was intact.  Range of motion testing revealed flexion to 70 degrees with complaints of pain; extension to 24 degrees; lateral flexion to 15 degrees bilaterally; and rotation to 35 degrees bilaterally.  After repetition, the Veteran had 72 degrees of flexion and there was no fatigability or incoordination.  There was mild tenderness to palpation over the lumbar region.  Axial loading test was negative and there was no palpable paraspinal muscle spasm.  His pertinent lumbar spine diagnoses were thoracic outlet syndrome bilaterally and degenerative disc disease of the lumbar spine.  There was no diagnosis of mechanical low back pain.   

At an April 2006 VA examination, the Veteran complained of pain in the paraspinal muscles to palpation.  Range of motion testing revealed flexion to 75 degrees with pain beginning at about 50 degrees; lateral flexion to 20 degrees bilaterally; and rotation to 20 degrees bilaterally.  The Veteran did flexion very slowly and very specifically.  Repetition of motion was limited by pain, no other disability was noted with repetition to fatigue, weakness or lack of endurance.  The Veteran could rotate to 20 degrees bilaterally and had extension to 20 degrees.  Repetition revealed no further disability at that time.  In a report of contact that same month, the examiner reported that all of the Veteran's current problems and secondary conditions were due to the back injury in 1992 and surgery in 1993 and were not related to his service-connected mechanical low back pain.  The examiner also reported that the Veteran had flexion to 20 degrees bilaterally.

A July 25, 2011, VA treatment record shows that the Veteran had flexion to 70 degrees; extension to 25 degrees; left lateral flexion to 22 degrees; right lateral flexion to 25 degrees; and rotation to 30 degrees bilaterally.  Following repetition, he had flexion to 65 degrees; extension to 25 degrees; right lateral flexion to 24 degrees; left lateral flexion to 20 degrees; and rotation to 30 degrees bilaterally.  This record does not specify whether the Veteran's limitations in ranges of motion were due to his service-connected mechanical low back pain or to his nonservice-connected degenerative disc disease.  

The Veteran was afforded a VA examination in January 2012.  His pertinent diagnoses included mechanical lumbar pain, degenerative disc disease with herniation L5-6, and bulging disc L4-5.  The Veteran reported flare-ups that resulted in him being unable to move.  Range of motion testing revealed flexion to 70 degrees with no evidence of pain; extension to 25 degrees with pain at 15 degrees; right lateral flexion to 30 degrees with no evidence of pain; left lateral flexion to 20 degrees with pain at 15 degrees; and rotation to 30 degrees bilaterally with pain on left rotation at 15 degrees.  Following repetition, he had flexion to 65 degrees; extension to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion to 20 degrees; and rotation to 30 degrees bilaterally.  The Veteran had less movement than normal and pain on movement.  He had localized tenderness around L4-5.  There was no guarding or muscle spasm.  The Veteran ambulated with a steady gait with no limp or assistive devices.  He did get up several times during the interview to reposition himself, sitting to standing.  He declined ambulating on tip-toes or heels separately and heel to toe walk was normal.  There was no vertebral fracture.  The Veteran's disability impacted his ability work in that when employed, he could not wear his whole uniform and had to force himself to walk.  

Except for the July 25, 2011, record, the Veteran's treatment records do not show his ranges of motion in degrees.  They also do not show muscle spasm, guarding, or localized tenderness; vertebral body fracture with loss of 50 percent or more of the height; or associated neurologic abnormalities other than the service-connected radiculopathy of the bilateral lower extremities.  

Based on a review of the evidence, the Board concludes that a compensable rating is not warranted prior to July 25, 2011, and a rating of 10 percent, but no higher, is warranted from July 25, 2011. 

Prior to July 25, 2011, the evidence fails to show that the Veteran had forward flexion greater than 60 degrees but not greater than 85 degrees or a combined range of motion of greater than 120 degrees but not greater than 235 degrees attributed to his service-connected mechanical low back pain.  As the Veteran was not diagnosed with mechanic low back pain at the February 2005 VA examination and as the April 2006 examiner opined that the Veteran's symptomatology was attributed to his nonservice-connected lumbar spine disability, the medical evidence establishes that the limitations in motion shown during those examinations are not the result of the service-connected mechanical low back pain.  Therefore, while the Veteran did have flexion warranting a 10 percent rating, as the evidence shows that such limitation was due to his nonservice-connected disability, the Board concludes that a compensable rating is not warranted based on the limitations of motion shown during the February 2005 and April 2006 examinations.  The evidence also fails to show muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  As such, a compensable rating prior to July 25, 2011, is not warranted.

In this case, the RO assigned the current 10 percent rating based on the results of the January 2012 examination, which included a diagnosis of mechanic low back pain and no medical opinion differentiating the Veteran's symptomatology between his service-connected disability and his nonservice-connected disorders.  However, the Board concludes that a 10 percent rating is warranted based on the results of the July 25, 2011, treatment record showing flexion to 70 degrees before repetition and to 65 degrees following repetition.  There is no medical evidence in this record to differentiate whether such limitation was due to the Veteran's service-connected disability or his nonservice-connected disorders.  Consequently, in the absence of medical evidence showing that such limitations were due to the nonservice-connected disorders, the Board concludes that the currently assigned 10 percent rating is warranted from July 25, 2011, based on this treatment record.  

The evidence since July 25, 2011, fails to show that the next higher rating of 20 percent is warranted.  None of the Veteran's treatment records or VA examination since July 25, 2011, show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Therefore, a rating in excess of 10 percent is not warranted from July 25, 2011.

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  None of the examinations or treatment records show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability.  Accordingly, the criteria for a compensable rating prior to July 25, 2011, and in excess of 10 percent from July 25, 2011, for limitation of motion for the Veteran's service-connected mechanical low back pain have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  However, the pertinent medical evidence of record fails to show objective neurologic abnormalities associated with the service-connected lumbar spine disability other than the service-connected radiculopathy of the bilateral lower extremities.  For the reasons set forth above, the Board has denied service connection for the Veteran's erectile dysfunction, IBS, and dysfunctional bladder.  The VA examinations and treatment records fail to show other neurologic abnormalities related to the Veteran's service-connected mechanical low back pain.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected lumbar spine disability for which separate ratings are warranted.   

For these reasons, the Board finds that the criteria for a compensable rating prior to July 25, 2011, and in excess of 10 percent from July 25, 2011, have not been met at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's lumbar spine disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative disc disease with herniated nucleus pulposus at L5-6 status post laminectomy, to include as secondary to the service-connected mechanic low back pain is denied.

Entitlement to service connection for bilateral hearing loss, to include as secondary to the service-connected healed right tympanic membrane perforation is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected mechanic low back pain is denied.

Entitlement to service connection for IBS, to include as secondary to the service-connected mechanic low back pain is denied.
Entitlement to service connection for dysfunctional bladder to include incontinence, to include as secondary to the service-connected mechanic low back pain is denied.

Entitlement to a compensable rating prior to July 25, 2011, for mechanical low back pain is denied.

Since July 25, 2011, a rating of 10 percent for mechanical low back pain is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the issue of an increased rating for the Veteran's right shoulder disability.  The Veteran was last afforded a VA examination in January 2012 and underwent surgery in March 2012.  In light of the Veteran having surgery, the Board finds that a new examination would be beneficial to determine the current severity of the Veteran's right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Black Hills VA Health Care System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected right shoulder disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide the range of motion of the Veteran's right shoulder and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  The examiner should also comment as to whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


